EXHIBIT 10.20
 
 
ISRAMCO, INC.
2011 STOCK INCENTIVE PLAN




1. Purpose.  The purpose of this Plan is to provide incentive to key Employees
and members of the Board of Directors of, and consultants and advisors to, the
Company, any Parent Corporation, or any Subsidiary, to encourage proprietary
interest in the Company, to encourage such key Employees, members of the Board
of Directors, consultants and advisors to remain in the employ and/or service of
the Company and its Parent Corporation and Subsidiaries, and to attract new
Employees, members of the Board of Directors, consultants and advisors with
outstanding qualifications.
 
2. Definitions.  Unless otherwise defined herein or the context otherwise
requires, the capitalized terms used herein shall have the following meanings:
 
(a) “Award” shall mean an award of Non-statutory Stock Options, Incentive Stock
Options, or the award or sale of Restricted Shares.
 
(b) “Award Agreement” shall mean a written agreement in such form as may from
time to time be approved by the Board, setting forth the terms and conditions of
an Award.
 
(c) “Board” shall mean the Board of Directors of the Company.
 
(d) “Change of Control Transaction” shall mean (i) the acquisition, directly or
indirectly, by any person, entity or group (within the meaning of Section
13(d)(3) of the Exchange Act) of the beneficial ownership of securities holding
more than fifty percent (50%) of the total combined voting power of all
outstanding securities of the Company, other than any Person that is a Parent
Corporation as of the date of approval of this Plan by the Board; (ii) a merger
or consolidation in which the Company is not the surviving entity, except for a
transaction in which the stockholders of the Company immediately prior to such
merger or consolidation hold, in the aggregate, securities possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the surviving entity immediately after such merger or
consolidation; (iii) a reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of all outstanding voting securities of the Company
are transferred to or acquired by a person or entity different from the persons
or entities holding those securities immediately prior to such merger; or
(iv) the sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
 
2011 Stock Incentive Plan
 

--------------------------------------------------------------------------------

 
 
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f) “Common Stock” shall mean the Company’s common stock, par value $0.01 per
share.
 
(g) “Company” shall mean Isramco, Inc., a Delaware corporation.
 
(h) “Employee” shall mean any individual who is employed by the Company, a
Subsidiary or Parent Corporation, as determined by the Board.
 
(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
and in effect from time to time, or any successor statute.
 
(j) “Exercise Price” shall mean the purchase price per share deliverable upon
the exercise of an Option.
 
(k) “Fair Market Value” shall mean the value of one (1) share of Common Stock,
determined as follows:
 
(i) If the shares of Common Stock are (A) listed on an exchange, the closing
price as reported for composite transactions on the business day immediately
prior to the date of valuation or, if no sale occurred on that date, then the
mean between the closing bid and asked prices on such exchange on such date, and
(B) if listed on The Nasdaq Capital Market System of the National Association of
Securities Dealers, Inc. Automated Quotation System (“Nasdaq”), or any
successor, the last sale price on the business day immediately prior to the date
of valuation or, if no sale occurred on such date, then the mean between the
highest bid and lowest asked prices as of the close of business on the business
day immediately prior to the date of valuation, as reported in Nasdaq;
 
(ii) If the shares of Common Stock are not listed on an exchange or on The
Nasdaq Capital Market, or any successor, System or Nasdaq SmallCap but are
otherwise traded over-the-counter, the mean between the highest bid and lowest
asked prices quoted in the Nasdaq system as of the close of business on the
business day immediately prior to the date of valuation or, if on such date such
security is not quoted in the Nasdaq system, the mean between the representative
bid and asked prices on such date in the domestic over-the-counter market as
reported by the National Quotation Bureau, Inc., or any similar successor
organization; and
 
2011 Stock Incentive Plan
2

--------------------------------------------------------------------------------

 
 
(iii) If neither clause (i) nor (ii) above applies, the fair market value as
reasonably determined by the Board using reasonable valuation principles
reasonably applied in good faith and in accordance with the regulations under
Section 409A of the Code.  Such determination shall be conclusive and binding on
all persons.
 
(l) “Incentive Stock Option” shall mean an Option granted to an Employee that
meets the requirements of Section 422 of the Code.
 
(m) “Non-statutory Stock Option” shall mean an Option that does not meet the
requirements of Section 422 of the Code.
 
(n) “Option” shall mean a Non-statutory Stock Option or an Incentive Stock
Option.
 
(o) “Parent Corporation” shall mean any corporation or other entity (other than
the Company) in an unbroken chain of corporations or other entities ending with
the Company if each of the corporations or other entities other than the Company
owns stock or other equity securities possessing 50% or more of the combined
voting power of all classes of stock or other equity securities in one of the
other corporations or other entities in such chain.
 
(p) “Participant” shall have the meaning ascribed to it in Section 6 hereof.
 
(q) “Person” shall have the meaning ascribed to it in Section 3(a) (9) of the
Exchange Act, and shall include a “group,” as defined in Rule 13d-5 promulgated
thereunder.
 
(r) “Plan” shall mean this Isramco, Inc. 2011 Stock Incentive Plan.
 
(s) “Restricted Shares” shall mean shares of Common Stock granted or sold
pursuant to this Plan, subject to the other terms and conditions contained
herein or in the applicable Award Agreement.
 
2011 Stock Incentive Plan
3

--------------------------------------------------------------------------------

 
 
(t)  “Subsidiary” shall mean, as to any person, (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person and/or one or
more Subsidiaries of such person, (ii) any limited liability company more than
50% of whose equity interests having by the terms thereof ordinary voting power
to manage the operations of such limited liability company (irrespective of
whether or not at the time interests of any class or classes of such limited
liability company shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person and/or one or
more Subsidiaries of such person, and (iii) any partnership, association, joint
venture or other entity in which such person and/or one or more Subsidiaries of
such person have more than a 50% equity interest therein.
 
3. Effective Date and Duration of Plan.  This Plan shall become effective upon
its approval by the Board subject to its subsequent approval by the stockholders
of the Company.  This Plan shall terminate ten years from the date this Plan
becomes effective, and no Award may be granted under this Plan thereafter, but
such termination shall not affect any Award theretofore granted.
 
4. Types of Awards.  Awards pursuant to this Plan may be (i) Incentive Stock
Options, (ii) Non-statutory Stock Options, or (iii) Restricted Shares.
 
5. Administration.
 
(a) This Plan will be administered by the Board, whose construction and
interpretation of the terms and provisions hereof shall be final and
conclusive.  The Board may in its sole discretion make Awards and authorize the
Company to issue shares of Common Stock pursuant to such Awards, as provided in,
and subject to the terms and conditions of, this Plan.  The Board shall have
authority, subject to the express provisions of this Plan, to construe this Plan
and the respective Award Agreements, to prescribe, amend and rescind rules and
regulations relating to this Plan, to determine the terms and provisions of
Award Agreements, which need not be identical, to advance the lapse of any
waiting, forfeiture or installment periods and exercise dates, and to make all
other determinations in the judgment of the Board necessary or desirable for the
administration of this Plan.  The Board may correct any defect or supply any
omission or reconcile any inconsistency in this Plan or in any Award Agreement
in the manner and to the extent it shall deem expedient to carry this Plan into
effect and it shall be the sole and final judge of such expediency.  No director
shall be liable for any action or determination taken or made in good faith
under or with respect to this Plan or any Award.
 
2011 Stock Incentive Plan
4

--------------------------------------------------------------------------------

 
 
(b) Delegation of Authority.  The Board may, to the full extent permitted by
law, delegate any or all of its powers under this Plan to the Compensation
Committee of the Board, as such Committee may be constituted from time to time,
or such other Committee of the Board as the Board may determined from time to
time (the “Committee”) of two or more directors, and if the Committee is so
appointed all references to the Board in this Plan shall mean and relate to such
Committee to the extent of the powers so delegated.  The Board may, from time to
time, delegate to the Company’s Chief Executive Officer authority under this
Plan to grant Awards to Participants.
 
6. Eligibility.  Awards shall be made only to persons who are, at the time of
grant, officers, employees, members of the Board of Directors, consultants or
advisors to the Company or any Parent Corporation or Subsidiary (collectively,
“Participants”; individually, a “Participant”), but only Employees may be
granted Incentive Stock Options.  A Participant who has been granted an Award
may, if such person is otherwise eligible and if otherwise in accordance with
the terms of this Plan, be granted an additional Award or Awards if the Board
shall so determine.
 
7. Stock Subject to Plan.  Subject to adjustment as provided in Section 13
hereof, the maximum number of shares of Common Stock of the Company which may be
issued and sold pursuant to Awards made under this Plan is 200,000 shares.  Such
shares may be authorized and unissued shares or may be shares issued and
thereafter acquired by the Company.  If either (i) Restricted Shares are
forfeited or repurchased by the Company following their award under this Plan,
or (ii) Options granted under this Plan are canceled, repurchased or expire or
terminate for any reason without having been exercised in full, the forfeited or
repurchased Restricted Shares, or the unpurchased shares of Common Stock subject
to any such Option, as the case may be, shall again be available for subsequent
Awards under this Plan.  Restricted Shares, Options and shares of Common Stock
issuable upon exercise of Options granted under this Plan may be subject to
transfer restrictions, repurchase rights or other restrictions as shall be
determined by the Board.
 
8. Award Agreements.  As a condition to the grant of an Award under this Plan,
each Participant shall sign an Award Agreement in such form, and providing for
such terms and conditions, as the Board shall determine at the time such Award
is authorized to be granted.  Such Award Agreements need not be identical but
shall comply with, and be subject to, the terms and conditions set forth herein.
 
9. Options Generally.
 
(a) Purchase Price.  The Exercise Price of an Option shall be determined by the
Board on the date of grant and set forth in the Award Agreement. The Exercise
Price shall not be less than the Fair Market Value of the Common Stock as of the
date of grant.
 
2011 Stock Incentive Plan
5

--------------------------------------------------------------------------------

 
 
(b) Payment of Exercise Price.  Payment of the Exercise Price of an Option shall
be made in such manner as provided in the Award Agreement, which may include (i)
cash, (ii) delivery of shares of Common Stock owned by the holder of the Option
for longer than six months, (iii) a cashless exercise effected in accordance
with rules adopted by the Board, upon approval by the Board, (iv) any other
manner permitted by law and allowed by the Board in its sole discretion, or (v)
any combination of the foregoing.
 
(c) Option Term.  Each Option and all rights thereunder shall expire on such
date as the Board shall determine on the date the Option is authorized to be
granted, and such Option shall be subject to earlier termination as may be
provided in this Plan and in the applicable Award Agreement.  The Board shall
have authority to extend the term of a Non-statutory Stock Option at any
time.  In no event may any Option remain in effect after the expiration of ten
years from the date on which such Option is granted (or five years in the case
of Options described in Section 10(b)).
 
(d) Exercise of Options.  Each Option shall be exercisable either in full or in
installments at such time or times and during such period as shall be set forth
in the Award Agreement evidencing such Option; provided, however, that (i) no
Option shall have a term in excess of ten years from the date of grant (or five
years in the case of Options described in Section 10(b)), and (ii) the periods
of time following an Option holder’s cessation of employment with the Company,
any Parent Corporation or Subsidiary, or service as a member of the Board or
consultant or advisor to the Company, any Parent Corporation or Subsidiary, or
following an Option holder’s death or disability, during which an Option may be
exercised, as provided in paragraph (f) below, shall not be included for
purposes of determining the number of shares of Common Stock with respect to
which such Option may be exercised.
 
(e) Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares covered by an Option until the date of
issue of a stock certificate to such person for such shares.  Except as
otherwise expressly provided in this Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.
 
(f) Effect of Cessation of Service.  Notwithstanding anything contained in this
Plan to the contrary, no Option may be exercised unless, at the time of such
exercise, the Participant is, and has been continuously since the date of grant
of such person’s Option, an Employee, a member of the Board of Directors, or
serving as a consultant or advisor to one or more of the Company, a Parent
Corporation or a Subsidiary, except if and to the extent the applicable Award
Agreement provides otherwise (other than with respect to an Incentive Stock
Option for which Section 10 hereof shall apply); provided, however, that in no
event may any Option be exercised after the expiration date of the Option.
 
2011 Stock Incentive Plan
6

--------------------------------------------------------------------------------

 
 
(g) Transfer Restrictions.  Except as otherwise approved by the Board, during
the life of the Participant an Option shall be exercisable only by or on behalf
of such person and no Option granted under the Plan shall be assignable or
transferable by the person to whom it is granted, either voluntarily or by
operation of law (including a domestic relations order), except by will or the
laws of descent and distribution.
 
(h) Restrictions.  The Company may condition the grant or exercise of any Option
upon the grantee’s execution of an agreement that restricts or limits the rights
of the grantee to sell or transfer the Common Stock issued thereunder.
 
10. Incentive Stock Options.
 
Options granted under this Plan that are intended to be Incentive Stock Options
shall be specifically designated as Incentive Stock Options and shall be subject
to the following additional terms and conditions:


(a) Dollar Limitation.  The aggregate Fair Market Value (determined as of the
respective date or dates of the grant) of the Common Stock with respect to which
Incentive Stock Options granted to any Employee under this Plan (and under any
other plans of the Company or any Parent Corporation or Subsidiary) are
exercisable for the first time shall not exceed $100,000 in any calendar
year.  In the event that Section 422 of the Code is amended to alter the
limitation set forth therein, the limitation of this paragraph (a) shall be
automatically adjusted accordingly.
 
(b) 10% Shareholder.  If any Employee to whom an Incentive Stock Option is to be
granted under this Plan is at the time of the grant of such Option the owner of
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of any Parent Corporation or any Subsidiary, then the
following special provisions shall be applicable to the Incentive Stock Option
granted to such individual:
 
(i) the Exercise Price per share of Common Stock subject to such Incentive Stock
Option shall not be less than 110% of the Fair Market Value thereof at the time
of grant; and
 
(ii) the exercise period of such Incentive Stock Option shall not exceed five
years from the date of grant.
 
(c) Exercise Price.  Except as may be provided in Section 10(b), the Exercise
Price per share of Common Stock subject to such Incentive Stock Option shall not
be less than the Fair Market Value at the time of grant.
 
2011 Stock Incentive Plan
7

--------------------------------------------------------------------------------

 
 
(d) Effect of Cessation of Service.  No Incentive Stock Option may be exercised
unless, at the time of such exercise, the Participant is, and has been
continuously since the date of grant of such Option, an Employee, except that if
and to the extent the applicable Award Agreement so provides:
 
(i) the Option may be exercised within a period not to exceed three months after
the date the holder thereof ceases to be an Employee for any reason other than
death or disability;
 
(ii) if the Participant dies while in the employ of the Company, a Parent
Corporation or a Subsidiary or within three months after such Participant ceases
to be such an Employee, the Option may be exercised by the person to whom it is
transferred by will or the laws of descent and distribution within a period not
to exceed one year after the date of death; and
 
(iii)             if the Participant becomes disabled (within the meaning of
Section 22(e)(3) of the Code) while the Participant is an Employee, the Option
may be exercised within a period not to exceed one year after the date such
holder ceases to be an Employee because of such disability.
 
Except as modified by the preceding provisions of this Section 10, all the
provisions of this Plan applicable to Options generally shall be applicable to
Incentive Stock Options granted hereunder.


11. Restricted Shares.
 
(a) Awards of Shares.  Awards of Restricted Shares may be made under this Plan
on such terms and conditions as the Board may from time to time approve,
including the price, if any, to be paid by the recipient of the Restricted
Shares.  Awards of Restricted Shares may be made alone, in addition to or in
tandem with other Awards under this Plan Subject to the terms of this Plan, the
Board shall determine the number of Restricted Shares to be awarded to each
recipient and the Board may impose different terms and conditions on a
Restricted Share Award than on any other Award made to the same recipient or
other Award recipients.  Each recipient of Restricted Shares shall, except in
the circumstances described in paragraph (b) below, be issued one or more stock
certificates evidencing such Restricted Shares.  Each such certificate shall be
registered in the name of such recipient, and shall bear an appropriate legend
referring to the terms and conditions applicable to the Restricted Shares
evidenced thereby.
 
2011 Stock Incentive Plan
8

--------------------------------------------------------------------------------

 
 
(b) Forfeiture of Restricted Shares.  In making an Award of Restricted Shares,
the Board may impose a requirement that the recipient must remain in the
employment or service (including service as an advisor or consultant) of the
Company or any Parent Corporation or Subsidiary for a specified minimum period
of time, or else forfeit all or a portion of such Restricted Shares. In such
case, the certificate(s) evidencing the Restricted Shares shall be held in
custody by the Company until such Shares are no longer subject to
forfeiture.  The Board shall have authority to determine whether to accelerate
the termination of any forfeiture provisions contained in any applicable Award
Agreement.
 
(c) Rights as a Stockholder; Stock Dividends.  Subject to any restrictions set
forth in the applicable Award Agreement, a recipient of Restricted Shares shall
have voting, dividend and all other rights of a stockholder of the Company as of
the date such Shares are issued and registered in such recipient’s name (whether
or not certificates evidencing such Shares are delivered to such
recipient).  Except as may otherwise be set forth in the applicable Award
Agreement, stock dividends issued with respect to Restricted Shares shall be
treated as additional Restricted Shares under the applicable Award Agreement and
shall be subject to the same terms and conditions that apply to the Restricted
Shares with respect to which such dividends are issued.
 
12. General Award Restrictions.
 
(a) Investment Representations.  The Company may require any person to whom an
Award is made, as a condition of such Award, to give written assurances in
substance and form satisfactory to the Company to the effect that such person is
acquiring the Common Stock subject to the Award for such person’s own account
for investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with applicable federal and state securities
laws.
 
(b) Legends.  All certificates representing shares issued upon exercise of an
Option or Restricted Shares shall have endorsed thereon the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
2011 Stock Incentive Plan
9

--------------------------------------------------------------------------------

 
 
(c) Special Conditions to Issuance of Shares.  Each Award shall be subject to
the requirement that, if at any time counsel to the Company shall determine that
the listing, registration or qualification of the shares of Common Stock subject
to such Award upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, is necessary as
a condition of, or in connection with, the issuance or purchase of such shares
thereunder, such shares may not be issued unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Board.  Nothing herein shall be deemed to require
the Company to apply for or to obtain such listing, registration or
qualification.
 
13. Recapitalization.  In the event that the number of outstanding shares of
Common Stock of the Company changes or the Common Stock is exchanged for a
different kind of shares or other securities of the Company, in either case by
reason of any recapitalization, reclassification, stock split, stock dividend,
combination or subdivision, appropriate adjustment shall be made in the number
and kind of shares available under this Plan and under any Options granted under
this Plan as determined by the Board.  Such adjustment to outstanding Options
shall be made without change in the total exercise price applicable to the
unexercised portion of such Options, but a corresponding adjustment in the
applicable Exercise Price shall be made.  No adjustment shall be made pursuant
to this Section 13 that would, within the meaning of any applicable provisions
of the Code: (i) constitute a modification, extension or renewal of any
Incentive Stock Option or a grant of additional benefits to the holder of an
Incentive Stock Option; or (ii) cause an Option to become subject to Section
409A of the Code.
 
14. Change of Control Transaction.
 
(a) Unless otherwise provided in an Award Agreement, if a Change of Control
Transaction occurs, outstanding Options shall be subject to the agreement
implementing such transaction.  Such agreement, without the Participant’s
consent, may provide for terms and conditions as determined by the Board (or any
officer of the Company authorized by the Board), including, without limitation,
the following:
 
(i) the continuation of such outstanding Options by the Company (if the Company
is the surviving entity);
 
(ii) the assumption of the Plan and such outstanding Options by the surviving
entity or its parent;
 
(iii) subject to Section 13, the substitution by the surviving entity or its
parent of options with substantially the same terms for such outstanding
Options; or
 
2011 Stock Incentive Plan
10

--------------------------------------------------------------------------------

 
 
(iv) the acceleration of all unexercised outstanding Options that would become
exercisable during at least the 12-month period after the closing date of the
Change of Control Transaction to a date prior to such closing date, and the
termination of Options to the extent not exercised prior to such closing
date.  To the extent that such Options are exercised in accordance with this
subsection (iv), the Board, in its sole discretion, may elect to pay to a
Participant an amount of cash, per share, equal to the Fair Market Value of the
share of Common Stock (as such Fair Market Value is determined by the Board)
issued as a result of the exercise of such Option minus the Exercise Price in
exchange for the surrender of such share of Common Stock.  Acceleration of a
greater number of outstanding Options may be provided in the sole discretion of
the Board.
 
(b) If a Change of Control Transaction occurs, the Board, in its sole
discretion, may accelerate the termination of some or all forfeiture provisions
contained in any applicable Award Agreement.
 
15. No Special Employment Rights.  Nothing contained in this Plan or in any
Award Agreement shall confer upon any Award recipient any right with respect to
the continuation of such person’s employment by the Company (or any Parent
Corporation or Subsidiary) or interfere in any way with the right of the Company
(or any Parent Corporation or Subsidiary) at any time to terminate such
employment or to increase or decrease the compensation of the Award recipient
from the rate in existence at the time of the Award.  Whether an authorized
leave of absence, or absence in military or government service, shall constitute
termination or cessation of employment for purposes of this Plan or any Award
shall be determined by the Board.
 
16. Other Employee Benefits.  The amount of any compensation deemed to be
received by an Employee as a result of any Award (including the exercise of an
Option, or the sale of shares of Common Stock received upon such exercise or of
Restricted Shares) will not constitute “earnings” with respect to which any
other employee benefits of such employee are determined, including, without
limitation, benefits under any pension, profit sharing, life insurance or salary
continuation plan.
 
17. Amendment of this Plan.  The Board may at any time and from time to time
modify, amend or terminate this Plan in any respect, except to the extent
stockholder approval is required by law.  The termination or any modification or
amendment of this Plan shall not, without the consent of an Award recipient,
affect such Award recipient’s rights under any Award Agreement unless such Award
Agreement so specifies.  With the consent of the affected Award recipient, the
Board may amend outstanding Award Agreements in a manner not inconsistent with
this Plan.  The Board shall have the right to amend or modify the terms and
provisions of this Plan and of any outstanding Incentive Stock Options granted
under this Plan to the extent necessary to qualify any or all such Options for
such favorable federal income tax treatment (including deferral of taxation upon
exercise) as may be afforded incentive stock options under Section 422 of the
Code.
 
2011 Stock Incentive Plan
11

--------------------------------------------------------------------------------

 
 
18. Withholding.
 
(a) Each Participant shall, no later than the date as of which the value of an
Award first becomes includible in such person’s gross income for applicable tax
purposes, pay to the Company, or make arrangements satisfactory to the Board
regarding payment of, federal, state, local or other taxes of any kind required
by law to be withheld with respect to such Award.  The obligations of the
Company under this Plan shall be conditional on such payment or arrangements,
and the Company (and where applicable, a Subsidiary or Parent Corporation)
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant.
 
(b) To the extent permitted by the Board, and subject to the terms and
conditions as the Board may provide, a Participant may elect to have the
withholding tax obligation, or any additional tax obligation with respect to any
Awards hereunder, satisfied by (i) having the Company withhold shares of Common
Stock otherwise deliverable to such person with respect to the Award or (ii)
delivering to the Company shares of unrestricted Common Stock previously owned
by the person, provided, that the Participant may elect to withhold only the
minimum statutory taxes.
 
19. Compliance with Code Section 409A.
 
The Plan is intended to be exempt from the requirements of Code Section 409A and
any regulations or guidance that may be adopted thereunder from time to time and
shall be interpreted and administered consistent with that intent.  No
Non-statutory Stock Option may be granted if such Option contains a term or
condition that would provide for the deferral of income recognition beyond the
date the Option is exercised. The Plan may be amended or interpreted by the
Board as it determines necessary or appropriate in accordance with Code Section
409A and to avoid a plan failure under Code Section 409A(a)(1).  Notwithstanding
the foregoing, if any Award is subject to and not exempt from, Code Section
409A, and if amounts under the Award are payable upon a Participant’s
“separation from service” (as defined in Code Section 409A) when the Participant
is a “specified employee” (as defined in Code Section 409A), the payment shall
be delayed until the first business day that is at least six months after the
Participant’s “separation from service.”
 
2011 Stock Incentive Plan
12

--------------------------------------------------------------------------------

 
 